NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAY 18 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ATE ARMAN,                                       No. 07-71553

               Petitioner,                       Agency No. A095-629-982

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Ate Arman, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal and protection



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence factual findings, Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Arman did not suffer

harm rising to the level of past persecution, and Arman cannot show that any harm

to his wife constituted “a pattern of persecution closely tied to” Arman himself.

See id. at 1060 (internal quotation omitted). Moreover, substantial evidence

supports the agency’s finding that Arman failed to establish a clear probability of

future persecution, because he was unable to demonstrate a sufficiently

individualized risk of harm based upon his or his wife’s experiences in Indonesia.

See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003). Accordingly, we

deny the petition as to Arman’s withholding of removal claim.

      Substantial evidence also supports the agency’s denial of CAT relief because

Arman did not demonstrate that it is more likely than not he would be tortured by

government officials, or with their acquiescence, if returned to Indonesia. See

Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-71553
                                                 FILED
                                                  MAY 18 2010

                                              MOLLY C. DWYER, CLERK
PREGERSON, Circuit Judge, dissenting:          U .S. C O U R T OF APPE ALS




     I would grant the petition for review.